Title: From George Washington to James Anderson, 5 November 1796
From: Washington, George
To: Anderson, James,Pearce, William


                        
                            Philadelphia 5th November 1796
                        
                        I shall communicate such directions as have occurred to me since I left Mount
                            Vernon, and are necessary to be followed, in this way; that such of them as may not be
                            executed, or executed in part only, by Mr Pearce, may be consigned over &
                            compleated, or attempted to be completed by his Successor,
                         Mr Anderson.
                        The Plan for the Crops of next year (as handed to me by Mr Pearce) may be
                            adopted: or if he should have a meeting with Mr Anderson in time, and alterations should be
                            proposed & agreed upon between them, I shall yield my consent thereto excepting as to
                            the rotation at Dogue run, at which farm I am inclined to pursue the system mentioned in the
                            plan for that place and hitherto, to wit.
                        The Plans of the several farms. The rotations which had been designed for each
                            farm. and the Book of Reports, are all to be transferred to Mr Anderson when he takes
                            Possession together with the Book of Accts for his information & genl guidence.
                        
                        All accounts, of every kind & nature whatsoever, are to be settled; and
                            all balances against me paid off before Mr Pearce surrenders his trust. and if those which
                            are in my favor are not received, they are to be reduced to specialties, and promissary
                            notes taken for the payment thereof, at a time to be agreed upon, to be inserted therein.
                            These are to be given to Mr Anderson & a list of them sent to me. Unless this is
                            done, and receipts taken in full. He or myself, will be plagued
                            with old claims for this, or that thing which would never have appeard if Mr Pearce was
                            present to confront them.
                        All The Overseers & the Gardeners as well as others must therefore be finally settled
                            with, up to the commencement of their new term, and charged with every thing they have had,
                            over and above what they are entitled to by their several contracts, which express what that
                            is, and which must be the guide in the settlements; as I am under no verbal engagements to
                            any of them & consequently want nothing referred to me for decision.
                        Mr Alexr Smith must be called upon, pointedly, for payment of his note, when
                            due: and the money lodged in the Bank of Alexandria. It is on this fund you will, I presume,
                            be obliged to draw to enable you to complete your payments; and it is from this source also,
                            I must derive the means of providing necessaries for the house & family use; and for
                            the various expences I shall be plunged into previous to, and on my resettlement (almost as a
                            new beginner) when I arrive at Mount Vernon for my permanent residence. But admitting that I
                            could afford to pay out of the money (which is not the case) it might not be prudent to
                            avoid calling for it when due, as the endorser; if Smith’s circumstances are ineligable,
                            might attempt to avail himself of the neglect to exonerate himself from the payment. 
                        
                        It is my earnest wish that the Mill race may be completed this Autumn or
                            Winter, not only because it is highly essential it should happen before the droughts of next
                            Summer, come on, but that I may have the Ditchers for other jobs, which I have in
                            contemplation, as soon as possible after I get home.
                        For these reasons, & because there will be a good deal of work in
                            preparing for, and tilling the ground at Mansion house, in Indian Corn next year together
                            with other jobs at, and about that place, it is my desire that Sinah & Grace both
                            may join the house gang as soon as your family quit their present abode, & you
                            yourself shall remove to Mount Vernon. Mr Anderson may chuse other girls, who will come
                            within the description of his agreement.
                        
                        I should be glad to have as much of the New road (which I laid out) done before
                            you go as circumstances will admit, as you understand my views in this business better than
                            I could explain them to another without being on the spot. Let the line last staked out by
                            Will receive double Stakes, to prevent mistakes; and let the stakes be extended backwards,
                            exactly on the same straight line till it strikes the River; & inform me whereabouts it
                            does so. have your logs for the floor of the Causey (in the low parts thereof) each be at
                            least eight inches in Diameter & smaller poles between them to level the Surface. let the
                            Logs & the Poles both be cut 16 & 8 feet in length for the purpose of breaking the
                            joints. I would also have the line that was staked out by Allison (as the Corn field fence
                            runs) continued up to the road (at the double stakes) and all within cleared this winter in
                            the manner the other part of the ground was cleared last year. I do not expect this can be
                            done in time for Corn planting; and I know too, that it cannot be enclosed until the New
                            Road is completed and in use; but if this should be accomplished by Mid summer it might be
                            put in turnips, or anything else that would clean the ground against the next year, when it
                            would be my wish to lay the whole down in small grain and grass.
                        Having given my sentiments with respect to the mode of thinning the Trees in
                            the ground intended for Corn at the Mansion house, it would be unnecessary to say any thing
                            further to you on the subject, if the execution could take place
                            before your removal; but as this is not likely to happen, I must, for the government of Mr
                            Anderson, repeat that no trees standing between the Visto’s are to be cut down, or trimmed
                            up; but that those on the right hand going from the house (on the left hand, if I recollect
                            rightly, they are sufficiently thin already for the purpose of ornament, which is my first
                            object) may be a good deal thinned, by taking them up—invariably—by the Roots. Where the
                            trees stand very thick, leave circular clumps (of from 30 to 50 yards across) without
                            trimming the Trees. But all single trees should be trimmed to one regular height, & as
                            high as can be reached by a Chissel on a long staff; that the Corn may be less shaded in its
                            growth. In leaving the clumps, if it can be done consistent with the thick growth of the
                            Trees, pay attention to the look of them, in going to, or returning from the house.
                        
                        There are so many things I wish to have done soon, and so many others that are
                            essential to do, that I scarcely know what direction to give concerning them—but if the
                            thinning of these trees in the manner here described could take place before you quit the
                            concern it would please me, because you have had my ideas more fully explained to you on
                            this subject than I should be able to give in writing, to Mr Anderson. Another advantage
                            would result from the thinning, as soon as possible, this ground of the trees, and that
                            is, that it may be immediately broke up by a number of strong Plows, and deep plowing, to
                            enable it to produce better Corn next year.
                        All the ground within the inclosure adjoining to this (at Mansion house) that
                            was not in Wheat this year (and which was proposed to have been sown in Rye but not done so)
                            I would also have put in Corn next Season; The part that was in Wheat, may be sowed with
                            Oats and grass-seeds in the Spring; or, if judged better, might lye uncultivated; or be
                            fallowed, so as to come into Rye in the Autumn with all the Corn
                            ground in other parts at that place; or the Spring following may be wholly sown with Oats.
                            My object being, to lay the whole, of those two inclosures (which may both of them be thrown
                            into one, & the Rails which now divide them applied to strengthen the outer fencing) into
                            grass & Pasture, after all the under growth, sprouts from the Stumps, &ca
                            &ca, are quite destroyed.
                        As the lot which was in Oats & Clover at Mansion house last year, is badly
                            taken with the latter crop—and the other lot in front of the house is pretty well set with
                            that Article I leave it to you, from their present appearance, to decide wch of the two
                            should come into Potatoes or Oats & Clover next year that it may be broke up this autumn accordingly.
                        
                        When the angle of Wood, adjoining the present Corn field at Mansion house is
                            cleared let all the Poles which are of a proper size for a watled fence, either whole, or
                            by being split in two, be preserved; as my intention is, when I come home, to have a neat
                            fence of that kind, on a ditch from the White gates along the road, to the turn of it, as
                            Allisons stakes will run to the present fence.
                        
                        When that lot by the Mill is cultivated, according to your plan, the ensuing
                            year in Corn, let that part of it which lyes below the race in the lower meadow of the Mill
                            Swamp, down to the ditch, or to the old bed of the run, be cultivated in Corn also, in order
                            to cleanse & prepare it for grass. That part has been twice cleared & grubbed but for
                            want of cultivation may be worse now than ever; wch shews the bad policy of undertaking, at
                            any time, more of anything than can be compleatly executed under
                            almost any circumstances. It is very desirable also, if it were practicable, to do the same
                            in the next meadow above, between the Race and present good mowing ground, quite up to the next
                            partition fence. Having these foul spots in fields, whether they are intended for
                            cultivation, or for grass, is not only a great eye sore, but in truth they are a real
                            disadvantage; for they are constantly encroaching; spreading their Seeds; affording harbour
                            for Vermin—and at length get so thick with briers, & other trash, as to make the clearing
                            more difficult the longer it is delayed. Besides, in the present case, I think peculiar
                            advantages to the Mill would be derived from clearing them up as the earth along side the
                            race, by taking the growth of Shrubs &ca from it & by tillage, would become more
                            consolidated, and not so liable subject to those leaks which are a great diminution of the water at
                            the Mill.
                        I would also have that part of the Mill Swamp, which by your plan is destined
                            as additional Corn ground for Dogue run, perfectly cleared & tilled, where it has been
                            cleared before; for my object with that Swamp is, to make it perfect as I move on, towards
                            the head of it, at the Tumbling dam. If one lot or inclosure after another was completely
                            cleared & cleaned, with trees left here & there for shade, it would have a beautiful
                            appearance from the Mill Road; & whether for Hay or grazing it would be highly advantages,
                            to let the lots succeed each other in Rotation.
                        Get the greatest quantities you can of Cedar Berries, before they are destroyed
                            by Birds as I shall want them in profusion next year. If delayed too long you may be puzzled
                            to do this, and next year the Trees may produce few, or none; which would throw me back two
                            years.
                        Let the Lane from the Barn at Union Farm be completed on both sides with cedar
                            plants as far as you have them—and then with the Berries afterwards (sowed sufficiently
                            thick) after being prepared in the way formerly mentioned to you—that is, by rubbing, or
                            getting off in some way or other all the pulp, or glutinous matter which encompasses the
                            Seed. The Plants, I am persuaded, in order to ensure their living, ought to be taken up in
                            winter with a block of frozen earth around the Roots; and if the Seed is sown, it ought to
                            be in a bed of well prepared earth, in the line they are ultimately to remain, in the hedge
                            rows.
                        
                        I request that a lane may be made by Post & Rail fences from the outer gate
                            going into Dogue Run farm, across the meadow to the next gate of the wedth, and in a line
                            with the fences from the last mentioned gate to the Barn. The outer gate may remain where it
                            is, but the inner one may be removed to any place, where most wanted, this will not only
                            divide the meadows but secure them better from trespassers.
                        
                            All the hedges which were planted last Spring, or Autumn, should
                            be made good at the proper Season; otherwise the labour & materials which have been
                            applied that way, will have stood for nothing; as an imperfect hedge forms no inclosure, &
                            would be little better than a nuisance. The ground should be well prepared for this purpose.
                            In truth, it is idle to put either plants or Seeds in to it without; for there is no better
                            chance of their succeeding without cultivation, (until they arrive to a certain strength to
                            protect themselves) than there is to expect a crop of Corn from merely putting the Seed in
                            the ground and giving it no attendance thereafter.
                        I would have the Corn gathered as soon as it can be with safety—1st to rescue
                            it from the depredations of Squirrels & other animals that are devouring it; Secondly, to
                            avoid the injury which the Wheat Sustains by Carts running over it after the ground begins
                            to freeze, & get slippery on the top; and thirdly, because they will take heavier loads,
                            & make more frequent trips before, than after the earth becomes soft & the Wheels sink
                            into it either from Rain or frost.
                        
                        Some years ago, I had brought from Point Comfort, or some other place on the
                            Bay of Chesapeak, a quantity of fine white Sand for the purpose of Sanding my houses anew
                            when circumstances would enable me to give them a fresh coat of Paint. As it is my intention
                            to do this the ensuing Summer, I request you would inform me if the sand is there still, &
                            what quantity there is of it. To the best of my recollection it was put into the Salt house,
                            or into the Cellar at the North end of the Mansion house. Whether it is to be found now, or
                            not, I wish you would have a little of the whitest finest & softest of the free stone at
                            the Wharf (not that which is rotten) pounded fine & run through a meal Sifter of middling
                            finess, to see if it would not answer as well, or better than sand. If it would, a
                            preference should be given to it on acct of its being on the spot and easily reduced to a
                            powder; whereas the white Sand from below is not always to be obtained, and one is imposed
                            upon in the price. To ascertain the difference with certainty between the Sand & pounded
                            Stone take two pieces of Plank (plained, a foot square each will be sufficient) and paint
                            them in the usual manner with white lead grd in oil and after the first coat is dry give
                            them a second (the paint a little thicker) and while it is fresh throw (the board standing
                            perpendicular on one edge) sand against one, & pounded stone against the other, as long as
                            they will stick, & till every part of the paint is well covered. You will then, when they
                            are dry, be able to decide which will look best and most resemble stone; which, together
                            with the preservation of the Wood, are the ends to be answered by this operation. Let me
                            know the Result of the experiment as soon as it is made, that I may know what measures to
                            take.
                        
                        If it is not already done, delay no time in digging your Potatoes; when they
                            are suffered to remain so long in the ground they rarely get sufficiently dry to keep well
                            in bulk. Keep an exact account of what comes out of each lot, and the field at Dogue run—that the quantity of the latter, may be compared with the quantity of Corn from the same
                            field.
                        Besides reserving an ample store of Potatoes for Seed (at all the Farms) next
                            year, let there be a sufficiency of them, and Turnips also, laid by for the use of our
                            Table, after we come home, in March next.
                        Take particular care that a great number of (what you conceive to be) the best
                            kind of Turnips, is set out for Seed—among these let there be many of the Sweedish, as that
                            sort is in very high estimation on many accts.
                        Let particular care be taken of the India Hempseed, and as much good grd
                            allotted for its reception next year as it is competent to Sow.
                        As I am persuaded not a moment will be lost in grinding up my Wheat, I shall
                            only add, on this head, that I would have the flour sold as fast as it is manufactured.
                        
                        In a particular manner I request that the Ice house may be filled from the first Ice that forms, & be replenished afterwards as fast as it
                            sinks, and there is Ice to do it with. Let the house be examined before hand & repaired (if
                            repairs are wanting) and everything had in the most perfect readiness to embrace the first
                            opportunity without depending upon a second. The disadvantage of not being able to keep fresh
                            meat, last summer (though generally a cool one) ought to stimulate to the greatest exertions
                            to provide against the next when we shall have more, & longer occasion for this mode of
                            preserving it.
                        If it shall be found, on experiment, that the pounded Stone answers as well, as
                            sand for coating the houses, Frank, Herculas and Cyrus may get a good deal of it pounded.
                            They may get up a large quantity of gravel at the place I shewed you. They may, when Davis
                            & Muclas have done the Brick work at River farm assist them in throwing up Brick earth at
                            the place I pointed out for at least One hundred thousand Bricks. They may assist the
                            Gardener in making good the Hedges about the Mansion house, getting Dung into the Garden, or
                            in any thing else. In short let them be employed in any manner at, or near the M. House that
                            will Keep them out of idleness & mischief.
                        The old white horse & the Iron Grey I would have kept in good order without
                            being highly fed and this may happen as it is my desire they should not be used. The black
                            and horse called Smoaker, it is also my desire should be kept in order for the use of Mr
                            Anderson and not suffered to be hackneyed about. The four Mules set apart for my particular
                            use—together with the two mule colts from the Coach Mares and that one from the Augusta
                            Mare I desire Peter may be particularly charged to keep them in good order.
                        Such Sashes as are wanting in the Cupulo ought to be put in without a moments
                            delay otherwise the weather driving in may do great damage to the house and occasion the
                            Sealing of the rooms below to fall.
                        
                        In order that your Porkers may be made fat, & killed before you leave Mount
                            Vernon (both of which I desire may happen) let them be got up immediately and well fed
                            (inform me of the number). Our call for this article will, I expect, be pretty heavy after
                            we get home.
                        Before you quit the Concern, have an exact Inventory taken of all the Horses,
                            Asses, Mules, Cattle, Sheep and Hogs (if the latter can be ascertained)—together with the
                            Carts, Plows, Harrows, Axes, Hoes Mattocks & every other
                            impliment on the farms, and deliver one copy thereof to Mr Anderson and send another to me.
                            He, of course will note down what each farm has that he may know when any are missing. He
                            will provide himself, from the Booksellers in Alexandria, with a new Ledger to enter all
                            these things in and to commence his Accounts anew.
                        Endeavor to procure all the Oyster shells you can for me as I shall have
                            occasion for a good deal of Lime next year.
                        
                    Go: Washington